20-11561     Doc 3      Filed 06/30/20        Entered 06/30/20 23:53:23             Main Document               Pg
                                                 1 of 14

   DAVIS POLK & WARDWELL LLP
   450 Lexington Avenue
   New York, New York 10017
   Telephone: (212) 450-4000
   Facsimile: (212) 701-5800
   Marshall S. Huebner
   Timothy Graulich
   James I. McClammy
   Stephen D. Piraino (pro hac vice pending)

   Proposed Counsel to the Debtors
   and Debtors in Possession

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:                                                         Chapter 11

   GRUPO AEROMÉXICO, S.A.B. de C.V., et                           Case No. 20-11563 (_)
   al.,
                                                                  (Joint Administration Pending)
                    Debtors.1


        DEBTORS’ MOTION FOR AN ORDER (I) EXTENDING THE TIME TO
          FILE SCHEDULES OF ASSETS AND LIABILITIES, SCHEDULES
            OF CURRENT INCOME AND EXPENDITURES, SCHEDULES
             OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES
                 AND STATEMENTS OF FINANCIAL AFFAIRS AND
           (II) WAIVING THE REQUIREMENTS TO FILE EQUITY LISTS
             AND PROVIDE NOTICE TO EQUITY SECURITY HOLDERS

            Grupo Aeroméxico, S.A.B. de C.V. (“Grupo Aeroméxico”) and its affiliates that

   are debtors and debtors in possession in these proceedings (collectively, the “Debtors”;

   the Debtors collectively with their direct and indirect non-Debtor subsidiaries, the

   “Company” or “Aeroméxico”) hereby move (this “Motion”) this Court (as defined

   herein) for entry of an order, substantially in the form attached hereto as Exhibit A (the


   1
     The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction,
   are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de Mexéco, S.A. de C.V. 108984;
   Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’
   corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico
   City, C.P. 06500.
20-11561    Doc 3     Filed 06/30/20    Entered 06/30/20 23:53:23         Main Document           Pg
                                           2 of 14

   “Order”), granting the relief described below. In support thereof, the Debtors refer to the

   contemporaneously filed Declaration of Ricardo Javier Sánchez Baker in Support of the

   Debtors’ Chapter 11 Petitions and First Day Pleadings (the “Sánchez Declaration”) and

   further represent as follows:

                                    Jurisdiction and Venue

           1.     The United States Bankruptcy Court for the Southern District of New

   York (the “Court”) has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

   and 1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

   (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b) and, pursuant to

   Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the

   Debtors consent to entry of a final order by the Court in connection with this Motion to

   the extent that it is later determined that the Court, absent consent of the parties, cannot

   enter a final order or judgment consistent with Article III of the United States

   Constitution. Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          Background

           2.     On the date hereof (the “Petition Date”), the Debtors each commenced

   with this Court a voluntary case under chapter 11 of title 11 of the United States Code

   (the “Bankruptcy Code”). The Debtors are authorized to operate their businesses and

   manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of

   the Bankruptcy Code. To date, the United States Trustee for the Southern District of New

   York (the “U.S. Trustee”) has not appointed a statutory committee of creditors in these

   chapter 11 cases, nor has the Court appointed a trustee or examiner therein.

           3.     Contemporaneously herewith, the Debtors have filed a motion requesting

   joint administration of their chapter 11 cases pursuant to Bankruptcy Rule 1015(b).

                                                2
20-11561      Doc 3   Filed 06/30/20     Entered 06/30/20 23:53:23        Main Document            Pg
                                            3 of 14

           4.     The Debtors and their direct and indirect subsidiaries constitute the largest

   airline in Mexico and are collectively known as Mexico’s “global airline,” providing

   public air carrier services for passengers and goods (including fleet and cargo services) in

   and outside of Mexico, and services related to such air operations. The Debtors are one

   of the four founding members of the SkyTeam airline alliance, and their businesses

   include Aeroméxico, Aeroméxico Connect, Aeroméxico Cargo and Aeroméxico

   Servicios. Additional information about the Debtors’ businesses and affairs, capital

   structure and prepetition indebtedness and the events leading up to the Petition Date can

   be found in the Sánchez Declaration, filed contemporaneously herewith.

                                        Relief Requested

           5.     Pursuant to section 521 of the Bankruptcy Code and Bankruptcy Rule

   1007, the Debtors are required to file their (a) schedules of assets and liabilities,

   (b) schedules of current income and expenditures, (c) schedules of executory contracts

   and unexpired leases and (d) statements of financial affairs (collectively, the

   “Schedules”) within 14 days after the Petition Date.

           6.     Similarly, under Bankruptcy Rule 1007(a)(3), the Debtors are required to

   file a list of equity security holders for each Debtor (the “Equity Lists”) within 14 days

   after the Petition Date. Under Bankruptcy Rule 2002(d), unless otherwise ordered by the

   Court, the Debtors are required to give notice of the order for relief to all equity security

   holders.

           7.     By this Motion, and pursuant to section 105 of the Bankruptcy Code and

   Bankruptcy Rules 1007(c) and 2002, the Debtors seek entry of the Order, substantially in

   the form attached hereto, (a) extending the 14-day period to file the Schedules for an

   additional 20 days, without prejudice to the Debtors’ ability to request additional time

                                                3
20-11561      Doc 3    Filed 06/30/20     Entered 06/30/20 23:53:23       Main Document           Pg
                                             4 of 14

   should it become necessary, and (b) waiving the requirement to file the Equity Lists and

   the requirement to give notice of the order for relief to all equity security holders of the

   Debtors.

                      Cause Exists to Extend the Time to File the Schedules

           8.       On the Petition Date, the Debtors filed with this Court a list of creditors

   holding the five largest secured claims against the Debtors’ estates on a consolidated

   basis and a list of creditors holding the 30 largest unsecured claims against the Debtors’

   estates on a consolidated basis.

           9.       Due to the complexity of their operations, the overwhelming number of

   contracts to which the Debtors are party and the numerous other matters that the Debtors

   must attend to in connection with filing these cases, the Debtors anticipate that they will

   be unable to complete the Schedules for the five Debtor entities in the 14 days provided

   under Bankruptcy Rule 1007(c).

           10.      To prepare their Schedules, the Debtors must compile information from

   books, records and documents relating to potentially tens of thousands of claims, assets

   and contracts.     This information is voluminous and is located in numerous places

   throughout the Debtors’ organization. Collection of the necessary information requires

   an enormous expenditure of time and effort on the part of the Debtors and their

   employees. Additionally, because all invoices related to prepetition goods and services

   have not yet been received and/or entered into the Debtors’ accounting system, it may be

   some time before the Debtors have access to all of the required information to prepare the

   Schedules.

           11.      Unavoidably, the Debtors’ primary focus has been on preparing these

   complex cases for filing and reacting to the events surrounding the filing. While the

                                                 4
20-11561    Doc 3    Filed 06/30/20     Entered 06/30/20 23:53:23         Main Document           Pg
                                           5 of 14

   Debtors, with the help of their professional advisors, are mobilizing their employees to

   work diligently and expeditiously on the preparation of the Schedules, resources are

   strained. Not only have the same employees with the expertise to complete the Schedules

   been diligently preparing for the chapter 11 filing, they have also been occupied by

   numerous other restructuring-related work streams.

           12.    In view of the amount of work entailed in completing the Schedules and

   the competing demands upon the Debtors’ employees and professionals to assist in

   efforts to stabilize business operations during the initial postpetition period, the Debtors

   will not be able to properly and accurately complete the Schedules within the required

   14-day time period.

           13.    At present, the Debtors anticipate that they will require at least 20

   additional days to complete their Schedules. The Debtors therefore request that the Court

   extend the 14-day period for an additional 20 days, through August 3, 2020, without

   prejudice to the Debtors’ right to seek further extensions. The Debtors also request that

   they be permitted to seek any further extension by notice of presentment on five days’

   notice to the parties required to be served under any case management orders entered in

   these cases, and that in such event (i) the deadline for the Debtors to file their Schedules

   then be automatically extended through and including the later of the date upon which the

   Court enters an order denying such extension and any further date determined by the

   Court and (ii) the Debtors be permitted to submit a bridge order to the Court reflecting

   such automatic extension, which bridge order may be entered with no further notice or

   opportunity to be heard afforded to any party.

           14.    This Court has authority to grant the requested extension under

   Bankruptcy Rule 1007(c), which provides that “any extension of time to file schedules,

                                                5
20-11561    Doc 3     Filed 06/30/20     Entered 06/30/20 23:53:23       Main Document            Pg
                                            6 of 14

   statements, and other documents required under this rule may be granted only on motion

   for cause shown and on notice to the United States trustee, any committee . . . trustee,

   examiner, or other party as the court may direct.”

           15.    The Debtors submit that the large amount of information that must be

   assembled and compiled, the multiple places where the information is located and the

   potentially hundreds of employee and professional hours required to complete the

   Schedules all constitute good and sufficient cause for granting the requested extension of

   time. In addition, employee efforts during the initial postpetition period are critical, and

   the Debtors must devote their time and attention to business operations to maximize the

   value of the Debtors’ estates during the first critical months.

           16.    Relief similar to that requested herein has been granted by courts in this

   jurisdiction in other chapter 11 cases. See, e.g., In re LATAM Airlines Group S.A., Case

   No. 20-11254 (Bankr. S.D.N.Y. May 29, 2020) [Docket No. 75]; In re Avianca Holdings

   S.A., Case No. 20-11133 (MG) (Bankr. S.D.N.Y. May 12, 2020) [Docket No. 44]; In re

   Windstream Holdings, Inc., No. 19-22312 (RDD) (Bankr. S.D.N.Y. Feb. 28, 2019)

   [Docket No. 54]; In re Synergy Pharmaceuticals Inc., Case No. 18-14010 (JLG) (Bankr.

   S.D.N.Y. Dec. 14, 2018) [Docket No. 55]; In re Sears Holdings Corp., Case No. 18-

   23538 (RDD) (Bankr. S.D.N.Y. Oct. 16, 2018) [Docket No. 109]; In re Tops Holding II

   Corp., Case No. 18-22279 (RDD) (Bankr. S.D.N.Y Feb. 26, 2018) [Docket No. 70]; In re

   Avaya Inc., Case No. 17-10089 (SMB) (Bankr. S.D.N.Y. Feb. 10, 2017) [Docket No.

   143]; In re The Great Atl. & Pac. Tea Co., Case No. 15-23007 (RDD) (Bankr. S.D.N.Y.

   July 21, 2015) [Docket No. 66].

           17.    Accordingly, in view of the size and complexity of the Debtors’ cases, the

   amount of information that must be assembled and compiled, the location of the

                                                 6
20-11561    Doc 3     Filed 06/30/20     Entered 06/30/20 23:53:23         Main Document           Pg
                                            7 of 14

   information and the significant amount of employee time that must be devoted to

   complete the Schedules, the Debtors submit that ample cause exists for the requested

   extension.

                     Cause Exists to Waive the Requirement to File the
                 Equity Lists and Provide Notice to Equity Security Holders

           18.    Grupo Aeroméxico is a public company and, as of December 31, 2019,

   had issued and outstanding approximately 682,119,793 shares of publicly held common

   stock. Each of the other Debtors has disclosed each of its equity security holders in the

   corporate ownership statements filed with their respective petitions. The Debtors submit

   that preparing a list of Grupo Aeroméxico’s equity security holders with last known

   addresses and sending notices to all parties on that Equity Lists would be extremely

   expensive and time-consuming. The Debtors further submit that, to the extent it is

   determined that equity security holders are entitled to distributions from the Debtors’

   estates, those parties will be provided with notice of the bar date and will then have an

   opportunity to assert their interests. Thus, equity security holders will not be prejudiced.

           19.    In addition, the Debtors propose to publish, as soon as practicable after the

   commencement of these chapter 11 cases, the Notice of Commencement in the national

   edition of The Wall Street Journal, The New York Times and El Economista. The

   Debtors are confident that these publications, coupled with the international attention

   these filings will surely receive, will most likely reach the equity security holders.

           20.    Similar relief has been granted in this jurisdiction in other large chapter 11

   cases. See, e.g., In re Avianca Holdings S.A., Case No. 20-11133 (MG) (Bankr. S.D.N.Y.

   May 12, 2020) [Docket No. 44]; In re Cenveo Inc., Case No. 18-22178 (RDD) (Bankr.

   S.D.N.Y. Feb. 6, 2018) [Docket No. 42]; In re Cumulus Media Inc., Case No. 17-13381

   (SCC) (Bankr. S.D.N.Y. Dec. 1, 2017) [Docket No. 46]; In re Republic Airways Holdings
                                                 7
20-11561    Doc 3      Filed 06/30/20   Entered 06/30/20 23:53:23        Main Document           Pg
                                           8 of 14

   Inc., Case No. 16 -10429 (SHL) (Bankr. S.D.N.Y. Feb. 29, 2016) [Docket No. 49]; In re

   Pinnacle Airlines Corp., Case No. 12-11343 (REG) (Bankr. S.D.N.Y. Apr. 3, 2012)

   [Docket No. 41].

           21.    In light of the foregoing, the Debtors submit that ample cause exists for

   the Court to waive the requirement under Bankruptcy Rule 1007(a)(3) to file the Equity

   Lists and the requirement under Bankruptcy Rule 2002(d) to send notice of the order for

   relief to all equity security holders of Grupo Aeroméxico.

           22.    Section 105(a) of the Bankruptcy Code also empowers the Court to “issue

   any order, process, or judgment that is necessary or appropriate to carry out the

   provisions of” the Bankruptcy Code. 11 U.S.C. § 105(a). The Debtors submit that the

   relief requested is appropriate in these chapter 11 cases and is within the Court’s

   equitable powers under section 105 of the Bankruptcy Code.

                                              Notice

           23.    Notice of this Motion will be provided to (a) the U.S. Trustee, (b) each of

   the Debtors’ 30 largest unsecured creditors on a consolidated basis, (c) each of the

   Debtors’ five largest secured creditors on a consolidated basis, (d) the Internal Revenue

   Service, (e) the United States Attorney’s Office for the Southern District of New York,

   (f) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

   the “Notice Parties”).    A copy of this Motion and any order approving it will also be

   made    available    on   the   Debtors’     Case   Information    Website     located   at

   https://dm.epiq11.com/aeromexico. In light of the nature of the relief requested in this

   Motion, the Debtors respectfully submit that no further notice is necessary.




                                                8
20-11561    Doc 3     Filed 06/30/20       Entered 06/30/20 23:53:23     Main Document    Pg
                                              9 of 14

                                         No Previous Request

           24.    No previous request for the relief sought herein has been made by the

   Debtors to this or any other court.

                          [Remainder of Page Intentionally Left Blank]




                                                 9
20-11561    Doc 3    Filed 06/30/20     Entered 06/30/20 23:53:23         Main Document       Pg
                                          10 of 14

           WHEREFORE, the Debtors respectfully request that the Court enter the proposed

   forms of order, substantially in the form attached hereto, granting the relief requested

   herein and such other and further relief as the Court deems just and proper.

   Dated: New York, New York
          June 30, 2020

                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich


                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Tel: (212) 450-4000
                                               Fax: (212) 607-7983
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               Stephen D. Piraino (pro hac vice pending)
                                               Proposed Counsel to the Debtors and Debtors in
                                               Possession
20-11561   Doc 3   Filed 06/30/20   Entered 06/30/20 23:53:23   Main Document   Pg
                                      11 of 14


                                      Exhibit A

                                    Proposed Order
20-11561      Doc 3      Filed 06/30/20        Entered 06/30/20 23:53:23              Main Document               Pg
                                                 12 of 14




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                             Chapter 11

 GRUPO AEROMÉXICO, S.A.B. de C.V., et al.,                          Case No. 20-11563 (_)

                  Debtors.1                                         (Joint Administration Pending)


                         ORDER (I) EXTENDING THE TIME
                  TO FILE SCHEDULES OF ASSETS AND LIABILITIES,
              SCHEDULES OF CURRENT INCOME AND EXPENDITURES,
            SCHEDULES OF EXECUTORY CONTRACTS AND UNEXPIRED
              LEASES, AND STATEMENTS OF FINANCIAL AFFAIRS AND
             (II) WAIVING THE REQUIREMENTS TO FILE EQUITY LISTS
               AND PROVIDE NOTICE TO EQUITY SECURITY HOLDERS

            Upon the motion (the “Motion”)2 of Grupo Aeroméxico, S.A.B. de C.V. and its

   affiliates that are debtors and debtors in possession in these cases (collectively, the

   “Debtors”) for an order pursuant to sections 105(a) and 521 of the Bankruptcy Code, and

   Bankruptcy Rules 1007 and 2002(d) (i) granting an extension of the time within which

   the Debtors must file their (a) schedules of assets and liabilities, (b) schedules of current

   income and expenditures, (c) schedules of executory contracts and unexpired leases and

   (d) statements of financial affairs (collectively, the “Schedules”) and (ii) waiving the

   requirements to file lists of equity security holders of the Debtors (the “Equity Lists”)

   and provide notice of the order for relief to such equity security holders, as more fully

   described in the Motion; and the Court having jurisdiction to consider the Motion and the

   1
     The Debtors in these cases, along with each Debtor’s registration number in the applicable jurisdiction,
   are as follows: Grupo Aeroméxico, S.A.B. de C.V. 286676; Aerovías de México, S.A. de C.V. 108984;
   Aerolitoral, S.A. de C.V. 217315; Aerovías Empresa de Cargo, S.A. de C.V. 437094-1. The Debtors’
   corporate headquarters is located at Paseo de la Reforma No. 243, piso 25 Colonia Cuauhtémoc, Mexico
   City, C.P. 06500.

   2
    Each capitalized term used herein but not otherwise defined herein shall have the meaning ascribed to it in
   the Motion.
20-11561    Doc 3     Filed 06/30/20      Entered 06/30/20 23:53:23         Main Document            Pg
                                            13 of 14


   relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

   Standing Order of Reference M-431, dated January 31, 2012 (Preska, C.J.); and

   consideration of the Motion and the relief requested therein being a core proceeding

   under 28 U.S.C. § 157(b); and venue being proper before the Court pursuant to 28 U.S.C.

   §§ 1408 and 1409; and due and proper notice of the Motion having been provided to the

   Notice Parties, and it appearing that no other or further notice need be provided; and the

   Court having reviewed the Motion and held a hearing to consider the relief requested in

   the Motion on a final basis (the “Hearing”); and upon the Sánchez Declaration, filed

   contemporaneously with the Motion, and the record of the Hearing; and the Court having

   determined that the legal and factual bases set forth in the Motion and at the Hearing

   establish just cause for the relief granted herein; and the Court having determined that the

   relief granted herein is in the best interests of the Debtors, their estates, creditors and all

   parties in interest; and upon all of the proceedings had before the Court and after due

   deliberation and sufficient cause appearing therefor;

   IT IS HEREBY ORDERED THAT:

           1.      The relief requested in the Motion is hereby granted on a final basis as set

   forth herein.

           2.      Pursuant to sections 105(a) and 521 of the Bankruptcy Code and

   Bankruptcy Rule 1007(c), the time in which the Debtors shall file their Schedules is

   extended for an additional 20 days, through August 3, 2020, without prejudice to the

   Debtors’ right to seek further extensions upon a showing of cause therefor.

           3.      The Debtors are hereby permitted to seek any further extension by notice

   of presentment on five days’ notice to the parties required to be served under any case


                                                 2
20-11561    Doc 3     Filed 06/30/20     Entered 06/30/20 23:53:23        Main Document        Pg
                                           14 of 14


   management orders entered in these cases, and that in such event (i) the deadline for the

   Debtors to file their Schedules shall be automatically extended through and including the

   later of the date upon which the Court enters an order denying such extension and any

   further date determined by the Court and (ii) the Debtors shall be permitted to submit a

   bridge order to the Court reflecting such automatic extension, which bridge order may be

   entered with no further notice or opportunity to be heard afforded to any party.

           4.     The requirement under Bankruptcy Rule 1007(a)(3) to file Equity Lists is

   hereby waived.

           5.     The requirement under Bankruptcy Rule 2002(d) to give notice to all

   equity holders of the Debtors of the orders for relief is hereby waived.

           6.     The contents of the Motion and the notice procedures set forth therein are

   good and sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy

   Rules for the Southern District of New York, and no other or further notice of the Motion

   or the entry of this Order shall be required.


   Dated: New York, New York
          ___________________, 2020


                                                   UNITED STATES BANKRUPTCY JUDGE




                                                   3
